Citation Nr: 0534410	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-30 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a 
rhinoplasty to correct sleep apnea.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran enlisted in the Army National Guard in 
approximately 1985.  He was called to active duty service 
from October 15, 2001, to September 15, 2002, and from 
September 29, 2002, to October 30, 2003.  He has had 
subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO rating decision which denied 
service connection for a back disorder and for a rhinoplasty 
to correct sleep apnea.  This matter further comes before the 
Board from a June 2004 RO rating decision which denied 
service connection for left ear hearing loss.  In August 2005 
the veteran testified at a videoconference hearing at the RO, 
before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a back 
disorder is addressed in the remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's sleep 
apnea was permanently aggravated beyond its natural 
progression by a rhinoplasty performed during a period of 
active military service.  

2.  The veteran's current left ear hearing loss does not meet 
the VA standards for hearing loss disability.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Left ear hearing loss was not incurred during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(2); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (RO) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with sufficient 
VCAA notice in December 2003 (for the claim for service 
connection for a rhinoplasty), which was prior to the initial 
unfavorable RO decision on that issue in February 2004.  He 
was also provided sufficient VCAA notice in February 2004 
(for the claim for service connection for left ear hearing 
loss), which was provided prior to the initial unfavorable RO 
decision on that issue in June 2004.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Moreover, the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In letters dated in December 2003 and February 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the appellant was 
advised, by virtue of a detailed July 2004 statement of the 
case (SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  The Board therefore believes that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the July 2004 SOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In that regard, the Board 
notes that at the August 2004 videoconference hearing the 
veteran indicated he was going to undergo a sleep study in 
four days and that he wanted to submit a copy of that sleep 
study to the Board for consideration on appeal.  The 
presiding Judge indicated that it would hold the record open 
for 60 days in order for the veteran to submit the sleep 
study, along with a waiver of initial review by the RO.  A 
review of the record shows that the 60 days period expired 
over two months ago, and the veteran has yet to submit a copy 
of a sleep study report.  The Board does note that there is 
no indication that such a sleep study would be pertinent to 
the issue on appeal, as the question to be resolved is 
whether the veteran's sleep apnea was aggravated during 
service.  An assessment of the veteran's current status or 
the current severity of his sleep apnea would not be 
probative or relevant to the issue that is currently on 
appeal.  Accordingly, the Board need not attempt to 
independently obtain a copy of the sleep study prior to 
rendering a decision in this matter. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Factual Background

Service records show that the veteran enlisted in the Army 
National Guard in approximately 1985.  He had two periods of 
time where he was called to active duty:  October 15, 2001, 
through September 15, 2002, and September 29, 2002, through 
October 30, 2003.  He essentially contends that his sleep 
apnea was aggravated during his second period of active duty, 
from September 29, 2002, through October 30, 2003, asserting 
that he had to undergo another rhinoplasty during active duty 
due to his sleep apnea.  

Service medical records show that prior to the veteran's 
first period of active duty he was seen for complaints of 
sleep apnea.  In a July 1997 clinic note it was noted that he 
underwent endoscopic sinus surgery, septoplasty, and 
turbinate reduction in January 1994.  He underwent a 
tonsillectomy, inferior turbinate reduction, and partial 
uvulectomy in June 1997.   His wife reported his snoring had 
resolved or at least markedly improved.  He was to seek 
consultation regarding a rhinoplasty to correct his nasal tip 
deformity and improve his nasal airway.  In July 1997, the 
veteran reported suffering from nasal obstruction for at 
least 10 years.  He had been a boxer in his younger days and 
sustained trauma to his nose on many occasions.  It was noted 
that there had been a question of sleep apnea in the past, 
but this had not specifically been documented as being 
positive.  In March 1998 he complained of sinus problems for 
one month.  His wife reported his airway was markedly 
improved and he only occasionally snored while on his back, 
but for the most part his snoring had resolved.  In May 1998 
he was seen for follow-up for allergic rhinitis and nasal 
obstruction and a history of loud snoring.  The examiner 
found the most obvious source of obstruction was the nasal 
tip which could be corrected with a rhinoplasty procedure and 
the veteran was referred for such procedure.  

A February 2001 clinic note showed that the veteran had a 
nasal deformity with nasal tip collapse and alar collapse, 
which required a rhinoplasty for correction to provide 
elevation of the nasal tip in support of the ala.  This was 
to be a functional surgery and not a cosmetic one.  The 
impressions included nasal deformity with collapse of the 
nasal tip and nasal ala with secondary nasal obstruction, TMJ 
pain dysfunction syndrome, and myofascial pain dysfunction 
syndrome with bruxism and persistent upper airway obstruction 
with snoring.  The veteran was referred for a rhinoplasty 
predominantly geared at the nasal tip for increased support.  
The referring physician felt that further intranasal surgery 
would not be of any benefit.  

In an October 2001 pre-deployment health assessment it was 
noted that the veteran was in good health, generally healthy, 
and had no medical or dental problems.  

In a February 2002 Report of Medical History, the veteran 
reported he had sleep apnea and had been scheduled for a 
rhinoplasty to further correct his sleep apnea problems.  The 
examining physician noted that the veteran's sleep apnea was 
controlled.  In February 2002 he was referred for an ENT 
consultation.  It was noted that he had a normal septum with 
collapsed tip of the nose with previous recommendation for 
rhinoplasty.  He complained of night time obstruction.  

A March 2002 treatment record showed that the veteran was 
seen for the possibility of a rhinoplasty.  His complaints 
included having restricted passages, snoring, and sleep 
apnea.  He had broken his nose a number of times as a youth 
and snored quite badly.  Examination showed he had turbinate 
hypertrophy in the left nasal passage, a deviated septum, 
evidence of uvulopalatopharyngoplasty that he had previously 
for obstruction, and a significant amount of nasal tip drop.  
The diagnoses were tip drop and obstructive sleep apnea.  

In March 2003 the veteran was referred to an ENT for 
complaints/findings of deviated septum, sleep apnea, snoring, 
and sleeping with mouth open.  

In a May 2003 letter from a private ENT, it was noted that 
the veteran had a six year history of nasal airway 
obstruction.  The ENT physician examined the veteran and 
found that he had very poor nasal tip support, and opined 
that a lot of the veteran's nasal airway problem was because 
of very poor tip support and the fact that his nasal tip was 
hanging inferiorly and collapsing over the nasal airway 
opening.  The veteran's nasal septum was found to be midline 
and he had moderate sized turbinates, which were probably 
causing some obstruction of his airway.  The ENT physician 
recommended that the veteran undergo a rhinoplasty to help 
improve the right upper lateral cartilage, which had 
collapsed inward, and also noted that this should improve his 
breathing.  

A July 2003 audiological evaluation showed that the veteran's 
hearing was within normal limits with a moderate to severe 
high frequency sensorineural hearing loss in both ears.  His 
speech discrimination was excellent.

An ENT consultation in July 2003 showed that the veteran had 
sinus disease, nasal tip ptosis, and obstructive sleep apnea 
(OSA).  A rhinoplasty was considered and it was noted that 
this may help his breathing, but it was doubtful that there 
would be a significant change for his OSA.  A CT of the 
sinuses taken in July 2003 showed prior bilateral surgical 
resection of the osteomeatal complex components, minimal 
right maxillary ethmoid and frontal sinus mucoperiosteal 
thickening, and mild focal, anterior nasoseptal thickening 
possibly post-surgical change secondary to injury.  

In August 2003 the veteran underwent an open rhinoplasty for 
airway support.  In a Statement of Medical Examination and 
Duty Status (DA Form 2173), in Section I (to be completed by 
attending physician or hospital patient administrator) it was 
noted that the veteran had "surgery to correct obstructive 
sleep apnea which had become worse during mobilization for 
homeland defense".  In Section II (to be completed by unit 
commander or unit advisor), it was noted that the veteran had 
surgery on August 11, 2003, "to correct sleep disorder, due 
to ongoing sinus infections while on active duty".  Four 
days after surgery, the veteran was seen for follow-up for 
the open rhinoplasty with tip repair.  The sutures were 
remove and the veteran was found to be stable and healing 
well.  He was seen again a few weeks later in September 2003, 
and was found to have much improved breathing.  The 
assessment was that the veteran had improved and could expect 
continued improvement over the next year.  

On VA examination in December 2003, the veteran reported that 
after his rhinoplasty in July 2003, he felt great right after 
the surgery and was not snoring and was resting better at 
night.  He claimed that he was now snoring quite loud again 
and was told he might need a second procedure to correct 
this.  He indicated that first one helped some, even though 
he still has some snoring and residuals of sleep apnea.  On 
examination the nasal openings looked patent and open, and 
one could see that a rhinoplasty had been performed.  The 
examiner indicated that it looked like a satisfactory 
procedure had been done as far as the rhinoplasty.  The 
diagnoses included residuals of rhinoplasty done in July 
2003.

A private audiogram in May 2004 showed left ear pure tone 
thresholds of 15, 15, 10, and 35 decibels at 500, 1000, 2000, 
and 4000 Hertz, respectively.  There was a notation on the 
audiogram report of "military 19 years" and "heavy 
equipment, gas compressors".  

On VA audio examination in June 2004, the veteran complained 
of hearing loss and tinnitus.  He reported military noise 
exposure to artillery, blasts/explosions, diesel engine 
vehicles, small arms, and large guns.  He reported civilian 
noise exposure to large fans and compressors.  Audiological 
evaluation showed left ear pure tone thresholds of 20, 20, 
15, 25, and 35 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  The speech recognition score was 100 
percent in the left ear.  The diagnoses included mild 
sensorineural hearing loss left ear.

In August 2005 the veteran testified at a videoconference 
hearing at the RO, before the undersigned Veterans Law Judge.  
He described the surgeries he had undergone to help his sleep 
apnea and he described his current sleep apnea problems.  He 
indicated he was to undergo a sleep study a few days after 
the hearing.  He testified that his sleep apnea did worsen 
during his deployment and that he was receiving treatment 
from Army doctors during that time.  He claimed that his 
sleep apnea condition had plateaued and would not get any 
better, but would only get worse.  With regard to left ear 
hearing loss, the veteran claimed that he worked in the field 
artillery during service and was exposed to gun fire therein.  
He claimed he had no noise exposure during his civilian 
employment.  

C.  Analysis

1.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) previously provided that 
the presumption of soundness in 38 U.S.C.A. § 1111 could be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), identified that

apparent conflict between the statute and regulation, and the 
VA General Counsel (GC) issued a precedent opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it required a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applied.  

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal, the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (to be codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation.  However, the Board notes that the changes to the 
cited regulation do not affect the ultimate disposition of 
this appeal; if anything, the amended regulation establishes 
a somewhat lesser burden upon the claimant. 

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).


2.  Service Connection for Residuals of Rhinoplasty
to Correct Sleep Apnea

The veteran contends that his sleep apnea, which pre-existed 
service, was aggravated in service such that he had to 
undergo a rhinoplasty in July 2003, during his second period 
of active duty, from September 29, 2002, through October 30, 
2003.  He asserts that, although he underwent a rhinoplasty, 
and initially had improved symptoms, his underlying sleep 
apnea was actually aggravated and worsened as a result of the 
in-service rhinoplasty.

The service medical records confirm that the veteran had 
complaints of, and was seen for, obstructive sleep apnea 
prior to his two periods of active service, the first of 
which commenced in October 2001.  Thus, it appears that the 
veteran's sleep apnea pre-existed service.  No record 
disputes that fact.  Based upon a review of all the objective 
medical evidence of record, the presence of that pre-existing 
disorder is unmistakable, and the presumption of soundness at 
entry has been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); see also Vanerson v. West, 12 Vet. App. 254 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
Ed. 1988) that "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable).  
See also Wagner v. Principi, supra.

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Thus, the 
next question, under the second prong of the Wagner analysis 
and the amended regulation, is whether the evidence clearly 
and unmistakably demonstrates that the pre-existing 
disability was not aggravated during service.  38 C.F.R. § 
3.304(b) (2005). 

In this regard, the Board notes that service medical records 
show that the veteran's sleep apnea problems continued during 
his active service, and in March 2003 and July 2003 he 
underwent ENT consultations, both of which recommended he 
undergo another rhinoplasty.  The service medical records 
also show that the veteran had numerous other problems with 
obstructed nasal airway passages which were attributed to 
other causes including nasal trip drop, a deviated septum, 
and enlarged turbinates.  

A review of the evidence of record, however, reveals that 
there is no competent medical evidence showing that the 
veteran's pre-service sleep apnea underwent a permanent 
increase in severity in service.  Indeed, the post-surgical 
treatment records show and the veteran himself indicated that 
after the rhinoplasty in service his condition was improved.  
In that regard, the Board notes to the July 2003 
consultation, in which the ENT indicated that a rhinoplasty 
might help the veteran's breathing, but it was doubtful that 
there would be a significant change for his obstructive sleep 
apnea.  Four days after the July 2003 rhinoplasty, the 
veteran was seen for follow-up and was found to be stable and 
healing well.  He was seen again a few weeks later and was 
found to have much improved breathing.  The assessment was 
that he had improved and could expect continued improvement 
over the next year.

On a VA examination conducted in December 2003, just two 
months after the veteran's separation from active duty, the 
veteran reported that after his in-service rhinoplasty he 
felt great, was not snoring, and was resting better at night.  
At the time of the VA examination, however, he claimed that 
he was snoring quite loudly again and was told he might need 
a second procedure to correct this.  He then indicated that 
first procedure helped some, even though he still had some 
snoring and residuals of sleep apnea.  On examination, the 
nasal openings looked patent and open, and the examiner could 
see that a rhinoplasty had been performed.  The examiner 
indicated that it looked like a satisfactory procedure had 
been done as far as the rhinoplasty.  

In the absence of any competent evidence that the veteran's 
sleep apnea problem underwent a permanent increase in 
severity during service, the Board concludes that the claim 
for service connection for residuals of rhinoplasty to 
correct sleep apnea must be denied.  The veteran has not 
provided any medical evidence demonstrating that the sleep 
symptoms he exhibited in service represented a permanent 
increase in severity (as opposed to occasional flare-ups) of 
his sleep apnea.  To the contrary, the medical evidence shows 
that his sleep apnea had improved as a result of the 
rhinoplasty.  Thus, while the Board acknowledges that he did 
have sleep apnea complaints in service, there is no showing 
that this worsened beyond its natural progression.  See 38 
C.F.R. § 3.306(b)(1).  The Court has consistently stated that 
"temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991.

The evidence in support of the veteran's claim consists 
primarily of statements made by him in the recent past.  
However, the veteran is not shown to possess the technical 
competence to establish a relationship between his sleep 
apnea complaints in service and any post-service 
symptomatology.  A claim based upon an assertion as to cause-
and-effect relating to a particular disability requires 
competent medical nexus evidence.  While the veteran is 
certainly capable of providing probative evidence of any 
symptomatology that he has experienced, as a layperson he is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In the absence of medical evidence that the veteran's sleep 
apnea complaints underwent a pathological increase during 
active service, or that the rhinoplasty in service resulted 
in any permanent sleep apnea disability beyond that which 
pre-existed service, the preponderance of the evidence is 
against the claim and the veteran's claim must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection for residuals of rhinoplasty to correct sleep 
apnea is not warranted.

3.  Service Connection for Left Ear Hearing Loss

A veteran may also be granted service connection for an 
organic disease of the nervous system (e.g., sensorineural 
hearing loss), although not otherwise established as incurred 
in service, if such condition is manifested to a 10 percent 
degree within one year following separation from active 
military service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has left ear hearing loss as a 
result of exposure to noise in service.  He claims he served 
in the field artillery during service, and that he was 
exposed to artillery, small arms fire, and machinery.  
Service medical records show that he complained of hearing 
loss, and was found to have high frequency sensorineural 
hearing loss in both ears during service.  There was also a 
notation made in July 2003 on an audiogram that the veteran 
was "routinely noise exposed".  However, the VA audiology 
examination in June 2004 shows that the veteran does not have 
hearing loss disability in the left ear, pursuant to VA 
standards as provided by regulation.  38 C.F.R. § 3.385.  
Moreover, a private audiogram dated in May 2004, which was 
submitted by the veteran, also does not show hearing loss 
disability in the left ear, pursuant to VA standards.  Id. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  However, in this case, the competent medical 
evidence of record, including VA audiological testing and a 
private audiogram, showed no current left ear hearing loss 
disability pursuant to 38 C.F.R. § 3.385; thus there may be 
no service connection for the claimed condition.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for left ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

ORDER

Service connection for residuals of rhinoplasty to correct 
sleep apnea is denied.

Service connection for left ear hearing loss is denied.


REMAND

The veteran contends that he initially injured his back while 
fighting forest fires with the National Guard in 1999.  He 
asserts that at that time he sustained a low back disorder, 
and that his low back disorder was aggravated during his 
second period of active duty, from September 29, 2002, to 
October 30, 2003.  Service personnel records show that he was 
originally ordered to be released from active duty in July 
2003, but an Active Duty Medical Extension was granted until 
October 2003 for the veteran to continue with medical 
treatment for his back.  Service medical records show that he 
was initially treated for back problems in 1999, of which he 
complained after he finished fighting forest fires with the 
National Guard for seven days.  An MRI showed tiny dorsal 
central disc protrusion at L5-S1, with no significant 
resulting stenosis, and minimal disc bulges from L3-4 through 
L5-S1, inclusive.  There was no evidence of any significant 
resulting central spinal stenosis or foraminal stenosis at 
any of the visualized lumbar levels.  

In an October 2001 pre-deployment health assessment it was 
noted that the veteran was in good health, generally healthy, 
and had no medical problems.  He had undergone a physical 
examination two months earlier.  

In a February 2002 Report of Medical History, the veteran 
reported that in 1997 he hurt his back fighting forest fires 
and that he "seem[ed] to have healed from this".  The 
examining physician noted that the veteran's L4-L5 herniated 
nucleus pulposus, right greater than left, in 1996 had 
resolved.  

In a document titled "Individual Solder Deployment Status 
Determination and Report", it was noted that on September 
11, 2003, the veteran complained of a two week history of low 
back pain, generally with running, and radiation to both 
buttocks.  He was found to be deployable, and expected to 
return to duty the next day with a 7-day temporary limited-
duty profile.  An X-ray of the lumbar spine showed minimal 
vertebral body osteophytes and anterior longitudinal ligament 
calcification.  An October 6, 2003, treatment record showed 
that the veteran was seen for follow-up for his low back 
pain.  The assessment was low back pain with sciatica, 
possibly secondary to increased PT or overuse.  It was noted 
that his sciatica had resolved and he continued to improve 
with decreased pain, weight loss, and exercise.  He was to 
continue physical therapy and his PT profile.  

In a Statement of Medical Examination and Duty Status (DA 
Form 2173) dated in September 2003, in Section I (to be 
completed by attending physician or hospital patient 
administrator) it was noted that the veteran had sustained an 
"overuse injury resulting in lower back pain".  It was 
noted that he had lumbar strain radicular symptoms.  In 
Section II (to be completed by unit commander or unit 
advisor) it was noted that the veteran reported that during 
PT his running distance had increased from 1 to 5 miles, and 
that shortly thereafter he started experiencing lower back 
pain.  In another DA Form 2173 it was noted that the veteran 
reported he experienced low back pain on or about August 29, 
2003.  

An MRI dated October 28, 2003, showed mild lumbar 
spondylosis.  On October 30, 2003, the veteran was seen for 
follow-up and the assessment was chronic low back pain with 
MRI evidence of nerve impingement to explain his sciatica 
symptoms.  He was cleared for light duty and was advised to 
follow up for this condition at his home station VA hospital.  

In an October 2003 Memorandum from an Army physician it was 
noted that the veteran was diagnosed with low back pain with 
radiculopathy and that he had been undergoing physical 
therapy three times a week for the next six to twelve weeks, 
and that he should be able to return to full duty in three to 
four months.  It was advised that he be placed on ADME 
(active duty medical extension) for this period of time, and 
it was noted that his prognosis was good for a full return to 
duty. 

On VA examination in December 2003, the veteran reported that 
his chronic low back problems had happened over a period of 
time, that no one incident had caused his low back problem -- 
just overuse and an "accumulative compounded injury to the 
low back because of the requirements of him in the 
military".  He took Ibuprofen as needed and did daily 
exercises, which helped a lot.  The diagnoses included 
"chronic low back which is chronic low back strain, no 
evidence of residuals".  A report showed essentially normal 
radiographs of the lumbosacral spine, without evidence of 
acute osseous injury and no fractures visualized.  

A March 2004 private treatment record showed that the veteran 
complained of low back pain for several days.  An undated 
private treatment record (possibly in February 2004?) showed 
that the veteran needed a referral for an MRI for the lower 
back as he had persisting pain.  The diagnoses included 
lumbar strain and possible disc herniation.  An September 
2005 MRI, submitted by the veteran along with a waiver of 
initial review by the RO, showed broad-based disc bulge at 
the L4-L5 level causing mild to moderate canal stenosis, and 
small annular fissure posteriorly at the L5-S1 level with no 
evidence of canal stenosis or foraminal narrowing.  

It is clear from the evidence of record, as briefly detailed 
above, that the veteran had a pre-existing low back disorder 
prior to his second period of mobilization, which extended 
from from September 29, 2002, to October 30, 2003.  He 
apparently exacerbated his low back disorder in August or 
September 2003, and received treatment for it prior to his 
release from active duty.

It is unclear from the evidence of record whether the 
veteran's low back disorder increased in severity, beyond the 
normal progression of the condition, during his second period 
of active duty.  It is unclear whether the symptoms he 
experienced starting in August or September 2003 may have 
been a temporary flare-up of symptoms of his underlying back 
disorder.  Prior to making a decision on this matter, the 
Board needs to ensure that all pertinent medical records have 
been obtained.  The Board also finds it necessary to obtain a 
medical opinion on the question of whether the veteran's pre-
existing low back disorder was aggravated during his second 
period of active service, such that there was a permanent 
increase in disability, rather than merely a temporary flare-
up of symptoms.  In that regard, the Board notes that VA's 
duty to assist the veteran includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2005).

Accordingly, in order to ensure VA has met its duty to assist 
the veteran, this matter is REMANDED for the following:

1.  Request that the veteran specify the 
names and addresses of all treatment 
providers (VA and private) from which he 
has received medical treatment for his low 
back disorder since his discharge from 
active duty in October 2003.  Obtain 
complete and current treatment records from 
any treatment providers cited by the 
veteran and associate such records with the 
claims file.

2.  Schedule the veteran for an examination 
of the spine to determine the nature and 
etiology of any current low back disorder.  
The claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  The examination 
should include any special diagnostic tests 
that are deemed necessary for an accurate 
assessment. 

a.  The examiner is requested to express 
opinions as to the following questions:

1.  With regard to the veteran's low 
back disorder which pre-existed his 
period of active duty from September 
29, 2002, to October 30, 2003, was 
there a permanent increase in the 
disability during that period of duty, 
as opposed to merely temporary flare-
ups of symptomatology?

2.  If there was a permanent increase 
in the pre-existing disability, was it 
due to (a) aggravation in service or 
(b) the natural progression of the 
disability, which would have occurred 
in any event?

d.  Note: Aggravation of a pre-existing 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted to 
mere temporary or intermittent flare-ups 
of symptomatology.

e.  The examiner's report should provide 
a complete written rationale for all 
opinions provided.

3.  After assuring compliance with the 
notice and duty to assist provisions of the 
law, the RO should review the claim for 
service connection for a back disorder.  If 
the claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


